Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Note: Names of Subsidiaries are indented under name of Parent. Subsidiaries are wholly owned unless otherwise noted. (Directors’ or other shares required by statute in foreign jurisdictions and totaling less than 1% of equity are omitted.) Vishay Americas, Inc. Delaware Americas do Brasil, LTDA Brazil Vishay Infrared Components Inc. California Spectec Logistics, Inc. Delaware Vishay Insurance, Ltd. Ireland Vishay Dale Electronics, Inc. Delaware Electronica Dale de Mexico S.A. de C.V. Mexico Vishay Sprague Holdings Corp. Delaware Vishay Sprague, Inc. Delaware Vishay Vitramon do Brazil Ltda. Brazil Vishay Sprague Canada Holdings Inc. Canada Sprague Electric of Canada, Ltd. Canada Sprague France S.A.S. France Siliconix Incorporated Delaware Vishay Siliconix, LLC Delaware Siliconix Semiconductor, Inc. Delaware Siliconix Technology C.V. Netherlands (a) Vishay Siliconix Holding GmbH Germany Vishay Siliconix Itzehoe GmbH Germany ECOMAL S.r.O. Czech Republic Vishay Siliconix Electronic Co. Ltd. The Republic of China (Taiwan) Shanghai Simconix Electronic Company Ltd. China (b) Vishay Semiconductor Italiana S.p.A. Italy Vishay Asia Logistics Ltd. Singapore Vishay Semiconductor India Ltd. India Hempstead Trading Limited Hong Kong Vishay GSI, Inc. Delaware Vishay GSI Holdings, LLC Delaware Vishay General Semiconductor, L.P. Cayman Islands (c) Vishay General Semiconductor, LLC Delaware Vishay General Semiconductor of Taiwan, Ltd. The Republic of China (Taiwan) Vishay Asia GS Investments Pte., Ltd. Singapore General Semiconductor International Corp. New York Vishay Japan K.K. Japan (d) ATC Corp. Delaware Vishay General Semiconductor France S.A.S. France General Semiconductor Hong Kong Ltd. Hong Kong Vishay General Semiconductor GmbH Germany Vishay BCcomponents Holdings Ltd. Delaware Vishay BCcomponents B.V. Netherlands Vishay Capacitors Belgium NV Belgium Vishay Resistors Belgium BVBA Belgium Valen Ltd. Hong Kong Vishay Passives Shanghai Co., Ltd China Vishay Components India Pvt. Ltd India (e) Vishay BCcomponents Hong Kong Ltd. Hong Kong BCcomponents China Ltd Hong Kong Vishay Components (Huizhou) Co. Ltd. China Vishay Trading (Shanghai) Co. Ltd China Subsidiaries of the Registrant (continued) Vishay Intertechnology Asia Pte Ltd. Singapore Vishay Hong Kong Ltd. Hong Kong Vishay Korea Co. Ltd. Korea (l) Vishay (Taiwan) Ltd. The Republic of China (Taiwan) Vishay (Thailand) Limited Thailand Vishay Israel Limited Israel Z.T.R. Electronics Ltd. Israel ECOMAL Israel Ltd. Israel (f) Dale Israel Electronic Industries, Ltd. Israel Draloric Israel Ltd. Israel V.I.E.C. Ltd. Israel Vilna Equities Holding, B.V. Netherlands Vishay Europe GmbH Germany (g) Vishay Europe Sales GmbH Germany Vishay BCcomponents Austria GmbH Austria Vishay BCcomponents Beyschlag GmbH Germany Vishay Electronic GmbH Germany Roederstein GmbH Germany Roederstein Electronica Portugal Lda. Portugal (h) ECOMAL Deutschland GmbH Germany ECOMAL Schweiz A.G. Switzerland ECOMAL Austria Ges.mbH Austria Vishay Components, S.A. Spain ECOMAL Nederland BV Netherlands ECOMAL Belgium N.V. Belgium ECOMAL Denmark A/S Denmark ECOMAL Finland OY Finland ECOMAL France S.A. France ECOMAL UK Ltd. United Kingdom ECOMAL Italy SRL Italy Vishay Electronic SPOL SRO Czech Republic Vishay S.A. France (i) Ultronix, Inc. Delaware E-Sil Components Ltd. United Kingdom Vishay Ltd. United Kingdom Heavybarter, Unlimited United Kingdom Grued Corporation Delaware Con-Gro Corp. Delaware Gro-Con, Inc. Delaware Angstrohm Precision Inc. Delaware Angstrohm Holdings Inc. Delaware Sfernice, Ltd. United Kingdom Vishay Semiconductor GmbH Germany Vishay (Phils.) Inc. Philippines Vishay Semiconductor Ges.mbH Austria (j) Vishay Asia Semiconductor Investments Pte. Ltd. Singapore Vishay Asia Investments Pte. Ltd. Singapore (k) Shanghai Vishay Semiconductors Ltd. China General Semiconductor (China) Co., Ltd. China Vishay Xi'an Micro-Electronics Co. Ltd. China Vishay China Co. Ltd. China Vishay Hungary Elektronikai KFT Hungary Vishay Semiconductor Malaysia Sdn Bhd Malaysia Vishay Phoenix do Brasil Ltda Brazil Vishay Europe Logistics GmbH Germany Vishay Automotive Systems GmbH Germany -2- Subsidiaries of the Registrant (continued) (a) - Registrant’s indirect ownership percentage in Siliconix Technology C.V. is 100%; 89% is owned by its wholly owned subsidiary Siliconix Incorporated, 10% is owned by its indirectly wholly owned subsidiary Siliconix Semiconductor, Inc., and 1% is owned by its indirect wholly owned subsidiary Vishay Siliconix LLC. (b) - Registrant’s indirect ownership percentage in Shanghai Simconix Electronic Company Ltd. is 96%. (c) - Registrant’s indirect ownership percentage in Vishay General Semiconductor, L.P. is 100%; 1% is owned by its indirectly wholly owned subsidiary Vishay GSI Holdings, LLC, and 99% is owned by its wholly owned subsidiary Vishay GSI, Inc. (d) - Registrant’s indirect ownership percentage in Vishay Japan K.K. is 100%; 42.5% is owned by its wholly owned subsidiary General Semiconductor International, 42.5% is owned by its wholly owned subsidiary Vishay GSI, Inc, and 15% is owned by its wholly owned subsidiary Vishay Intertechnology Asia Pte Ltd. (e) - Registrant’s indirect ownership percentage in Vishay Components India Pvt Ltd. is 100%; 69% is owned directly and 31% is owned by its indirectly wholly owned subsidiary Vishay BCcomponents B.V. (f) - Registrant’s indirect ownership percentage in Ecomal Israel Ltd. is 66.7%. (g) - Registrant’s indirect ownership percentage in Vishay Europe GmbH is 100%; 86% is owned by its wholly owned subsidiary Vishay Israel Limited and its affiliates; 13% is owned directly; and 1% is owned by its wholly owned subsidiary Vishay Dale Electronics, Inc. (h) - Registrant’s indirect ownership percentage in Roederstein Electronics Portugal Lda.is 100%; 95% is owned by its wholly owned subsidiary Roederstein GmbH and 5% is owned by its wholly owned subsidiary Vishay Europe GmbH. (i) - Registrant’s indirect ownership percentage in Vishay S.A. is 99.8%; 2.3% is owned directly and 97.5% is owned by its indirectly wholly owned subsidiary Vishay Europe GmbH. (j) - Registrant’s indirect ownership percentage in Vishay Semiconductor Ges.mbH is 100%, 54% is owned by its indirectly wholly owned subsidiary Sprague Electric of Canada, 44% is owned by its indirectly wholly owned subsidiary Vishay Semiconductor GmbH, and 2% is owned by its indirectly wholly owned subsidiary Vishay Europe GmbH. (k) - Registrant’s indirect ownership percentage in Vishay Asia Investments Pte. Ltd. is 100%, 57% is owned by its indirectly wholly owned subsidiary Vishay Asia Semiconductor Investments Pte. Ltd., 25% is owned by its indirectly wholly owned subsidiary Vishay Asia Semiconductor GS Investments Pte. Ltd., and 18% is owned by its indirectly wholly owned subsidiary Siliconix Technology C.V. (l) - Registrant’s indirect ownership percentage in Vishay Korea Ltd. is 100%, 61.0% is owned by its indirectly wholly owned subsidiary Vishay Intertechnology Asia Pte Ltd. and 39.0% is owned by its indirectly wholly owned subsidiary Vishay GSI, Inc. -3-
